Citation Nr: 0212794	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status-post arthrotomy, right knee, from meniscectomy 
with severe degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee, status-post 
surgery times two.

(The issue of entitlement to service connection for a low 
back disorder, to include as secondary to the service-
connected knee disorder, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in April 1994, after approximately 20 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2002, a transcript of 
which is of record.

At his personal hearing, the veteran indicated that he was 
currently unemployed, at least in part due to his service-
connected disabilities.  Thus, it appears he is claiming 
entitlement to a total rating based upon individual 
unemployability (TDIU).  In addition, he testified that he 
has developed stomach problems secondary to the medication he 
takes for his service-connected knee disabilities.  These 
matters are referred to the RO for appropriate action.

The Board has determined that the appeal for entitlement to 
service connection for a low back disorder, as secondary to 
his service-connected bilateral knee disorders, requires 
further development.  Therefore, the Board will undertake 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. §20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
has been completed.

2.  The medical evidence reflects that both of the veteran's 
knees are manifest by pain and limited motion.  However, even 
with taking into account the veteran's bilateral knee pain, 
the objective medical evidence on file does not show that 
either limitation of flexion approximates 30 degrees or 
limitation of extension  approximates 15 degrees.

3.  The record reflects that the veteran has slight 
instability of the right knee.  However, there is no 
objective medical evidence of any recurrent instability or 
subluxation with respect to the left knee.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for degenerative joint disease of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2001); 
VAOPGCPREC 23-97 and 9-98; 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for the assignment of a separate rating of 
10 percent for status-post arthrotomy, right knee, from 
meniscectomy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4.10,  
4.71a, Diagnostic Code 5257 (2001); VAOPGCPREC 23-97 and 9-
98; 66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for the assignment of a rating in excess of 
10 percent for degenerative joint disease of the left knee, 
status-post surgery times two are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261, 5257 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, which included an 
evaluation of both knees.  The RO also advised the veteran of 
the evidence necessary to substantiate his claim, including 
the applicable criteria for higher disability ratings, by the 
April 2002 Statement of the Case.  As such, he was on notice 
that he needed to submit medical evidence that he had the 
requisite criteria for higher ratings.  Further, the RO sent 
correspondence to the veteran in July 2001 which indicated, 
in part, that VA would obtain any pertinent medical evidence 
identified by the veteran.  Therefore, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Accordingly, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, in December 2001, the RO 
requested medical records from a private clinician identified 
by the veteran, although no response appears to have been 
made regarding this request.  It does not appear that the 
veteran has otherwise identified any pertinent evidence that 
has not been obtained or requested by the RO.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.


Background.  By a December 2001 rating decision, the RO, 
among other things, established service connection for 
status-post arthrotomy, right knee, from meniscectomy with 
severe degenerative joint disease and for degenerative joint 
disease of the left knee, status-post surgery times two, as 
secondary to the right knee disability.  Initial ratings of 
10 percent were assigned for both knee disabilities pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The veteran's service medical records show, among other 
things, treatment for right knee problems on various 
occasions, to include an in-service meniscectomy and findings 
of degenerative joint disease.  However, these records do not 
appear to show any treatment for left knee problems.

The veteran underwent a VA joints examination in October 
2001, in part, for evaluation his bilateral knee disability.  
With respect to his right knee, he reported that he had had 
progressive worsening of his knee pain since service; 
complained of limited range of motion and significant popping 
and grinding with occasional locking sensations; no surgery 
since service; no subsequent injury; and that he localized 
his right knee pain to the medial and patellofemoral region.  
Regarding his left knee, he reported that approximately 2 
years earlier, with no history of injury, he began to have 
gradually worsening medial left knee pain; had an arthroscopy 
about 8 months ago, and a second one about 2 months after 
that, due to medial meniscal tears as well as degenerative 
changes; and that he continued to have pain on the medial 
aspect of his knee, as well as grinding, occasional popping, 
and limited range of motion.  It was further noted that he 
utilized no crutches, braces, canes, or other assistive 
devices.

On examination, it was noted that the veteran walked with a 
"nonictalgic" gait.  Range of motion showed that both knees 
lacked 5 degrees of full extension; with flexion of the right 
knee to 105 degrees; and flexion of the left knee to 115 
degrees.  Further, mild effusion was noted with respect to 
both knees.  However, neither knee had instability on the 
anterior or posterior drawer test nor anterior Lachman's, nor 
was there any varus or valgus instability.  Examination of 
the right knee revealed an 8 cm. medial arthrotomy scar, some 
loss of normal valgus, as well as valgus pseudo laxity.  He 
was also found to have significant crepitation throughout the 
right knee with range of motion.  Examination of the left 
knee revealed arthroscopy incisions, as well as tenderness 
along the medial joint line.

X-rays taken at the time of the October 2001 VA examination 
revealed bilateral knee degenerative arthritis, more marked 
on the right side; cannot rule out small knee loose bodies.

The October 2001 VA examination also evaluated the veteran's 
back, to include X-rays of the lumbosacral spine.

Based on the foregoing, the examiner diagnosed the following: 
status-post arthrotomy, right knee, from meniscectomy with 
severe degenerative joint disease; degenerative joint 
disease, moderate, left knee, status-post surgery times two; 
and lumbar radiculopathy with mild degenerative disc disease.  
Further, the examiner opined that it was at least as likely 
as not that the veteran's left knee disorder was related to 
his right knee disorder. 

At his July 2002 personal hearing, the veteran testified, in 
part, about his bilateral knee problems.  He testified that 
he experienced bilateral knee pain on a constant basis; that 
the pain for both knees was a 10, on a scale of 1 to 10; that 
he could only walk short distances due to his knee pain; he 
could not do stairs at all; that his knees would give out on 
him; that he had swelling of both knees on a daily basis; 
that he wore an elastic brace for his right knee; and that 
additional surgeries had been recommended for his knees, 
including a total knee replacement for the right knee.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

As the veteran is service-connected for degenerative joint 
disease of both knees, the provisions of Diagnostic Codes 
5003 and 5010 for degenerative arthritis is also applicable.  

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The General Counsel for VA held in VAOPGCPREC 23-97 that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that, the 
veteran is entitled to ratings of no more than 10 percent for 
both knees based upon arthritis/degenerative joint disease 
and limited motion; that he is entitled to a separate rating 
of 10 percent, but no more than 10 percent, for the right 
knee based upon recurrent instability; and that he is not 
entitled to a separate compensable rating for instability 
and/or subluxation of the left knee.

Initially, the Board notes that the record reflects that the 
veteran's service-connected degenerative joint disease of 
both knees is manifest by pain and limited motion, and, as 
such, he is entitled to compensable ratings of at least 10 
percent therefor.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010; Degmetich, supra.  However, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for either knee based upon 
his limited motion.  As noted above, the October 2001 VA 
examination reflects that both knees lacked 5 degrees of full 
extension; with flexion of the right knee to 105 degrees; and 
flexion of the left knee to 115 degrees.  Even when taking 
into account the veteran's account of pain, he does not meet 
or nearly approximate the criteria for the next higher rating 
of 20 percent under either Diagnostic Code 5260 or 5261; the 
evidence shows that limitation of flexion falls far short of 
30 degrees, and  limitation of extension falls far short of 
15 degrees (the criteria for the next highest rating of 20 
percent based on limitation of motion).  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010.

With respect to the provisions of VAOPGCPREC 23-97 and 9-98, 
the Board notes that the veteran has complained of bilateral 
knee pain, his knees giving out on him, and testified that he 
wore an elastic brace on his right knee.  In addition, the 
October 2001 VA joints examination revealed valgus pseudo 
laxity of the right knee.  Consequently, it appears that he 
has slight instability of the right knee, which would warrant 
a rating of at least 10 percent under Diagnostic Code 5257.  
However, the October 2001 VA examination also shows that 
neither knee had instability on anterior or posterior drawer 
test nor anterior Lachman's, nor was there any varus or 
valgus instability.  Consequently, the Board concludes that, 
even when taking into consideration the complaints of pain, 
the objective medical evidence does not show that the veteran 
has any recurrent instability or subluxation of the left 
knee, nor moderate instability or subluxation of the right 
knee.  Therefore, he is entitled to the assignment of a 
separate rating of 10 percent, but no more than 10 percent, 
for his right knee (VAOPGCPREC 23-97 and 9-98; Code 5257), 
and he is not entitled to a separate compensable rating for 
his left knee, based on recurrent instability or subluxation.  
Id.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for either knee based upon 
arthritis/degenerative joint disease and limited motion; that 
he does not meet or nearly approximate the criteria for a 
separate rating for the left knee based upon recurrent 
instability or subluxation; and that he does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent based upon instability of the right knee.  Thus, the 
Board concludes that the preponderance of the evidence is 
against these claims, and they must be denied.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, No. 01-7006 (Fed. Cir. December 17, 2001).  As 
an additional matter, the Board notes that in making the 
above determination, it took into consideration the 
requirements of both 38 C.F.R. §§ 4.40, 4.45, 4.59, as well 
as the concept of "staged" ratings pursuant to Fenderson, 
supra.  These matters are applicable in the instant case, in 
that the veteran has complained of constant bilateral knee 
pain with resulting functional impairment, and this case is 
an appeal from the assignment of initial ratings.  
Nevertheless, despite these subjective complaints, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
distinctive periods in which the veteran's complaints of 
bilateral knee pain would result in limited motion of either 
knee to warrant a rating in excess of 10 percent under 
Diagnostic Codes 5003, 5010, 5260, 5261.


ORDER

Entitlement to the assignment of a rating in excess of 10 
percent for degenerative joint disease of the right knee is 
denied.

Entitlement to the assignment of a separate rating of 10 
percent for status-post arthrotomy, right knee, from 
meniscectomy is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to the assignment of a rating in excess of 10 
percent for degenerative joint disease of the left knee is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

